Citation Nr: 1416553	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to direct service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) as secondary to a service-connected heart disability.

3.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran was a member of the Texas Army National Guard from March 1964 to February 1965, with a period of active service from June 1964 to December 1964. This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO).  It was remanded by the Board for additional development in September 2011 and August 2013.  It has now been returned to the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge in July 2010.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left leg disorder and for a non-PTSD psychiatric disorder as due to a service-connected heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not have a psychiatric disorder that is related to his military service.


CONCLUSION OF LAW

A psychiatric disorder was not caused or aggravated by service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by a March 2007 letter that explained how VA could help the Veteran obtain evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and how VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, service personnel records, VA treatment records, and a transcript of the Veteran's testimony at the July 2010 hearing.  Various federal records, including military hospital and VA records were found to be unavailable; the Veteran was properly notified in 2007, 2012, and 2013.   The Veteran's Social Security Administration (SSA) disability file was destroyed and therefore could not be obtained.  Proper notice of this was provided to the Veteran.  Additionally, at the July 2010 hearing the Acting Veterans Law Judge took testimony regarding the elements of service connection and the material issues on appeal were fully developed.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked, but there is no prejudice to the Veteran when the material issue is fully developed on the record); see also 38 C.F.R. § 3.301(c)(2).

The Veteran was also afforded a VA psychiatric examination in November 2013.  The examiner reviewed the entire record and interviewed the Veteran.  She conducted a comprehensive assessment and provided a basis for her conclusions.  Thus, the examination is adequate for rating purposes.  Additionally, it complies with the instructions that were set forth in the August 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that a review of the record indicates that the provisions of the 2011 and 2013 remands were met:  identified records were obtained or were attempted to be obtained with the required findings of unavailability and notice to the Veteran and examinations were provided.

The Board thus finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

The Veteran contends that he developed a psychiatric disorder as a result of his military service.  He contends that traumas in service and the general stress of military service led to his mental health problems.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including psychoses but not other mental disorders, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. There is no evidence that the Veteran has ever been diagnosed with a psychosis.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

The Veteran's service treatment records do not show complaints, diagnosis, or treatment for a mental disorder.  His physical evaluation board also did not indicate that there was any mental disorder present at the time of his discharge. 

VA treatment records from the 1990s through 2007 show that Veteran has been intermittently treated over the years, going long periods without receiving any mental health care.  He was given various diagnoses including depression and dysthymic disorder.  The Veteran's first mental health treatment appears to be associated with substance abuse treatment in 1994.  The Veteran was initially admitted to the hospital for pneumonia and alcoholic encephalopathy.  After the acute illness was resolved, he attended a residential substance abuse treatment program at VA and then was in the domiciliary program for some time.  In the first months of treatment, the Veteran reported a history of childhood abuse and stressors including homelessness, unemployment, and legal troubles.  He reported a suicide attempt 15 years prior associated with loss of his job and family problems.  He denied any prior substance abuse or mental health treatment.  Other stressors he reported over the next couple of years included anxiety over personal problems, worry about his son, finances, and the death of a friend in a car accident.  He reported some anxiety over his health including a dental procedure and his heart condition.

After the 1990s there is a long gap in treatment.  Treatment records from 2003-2007 show that on an occasion the Veteran reported some anxiety over his health, but he did not specify any particular medical condition that was causing the anxiety.  The Veteran also told mental health providers that he had difficulties related to his service in Vietnam; the Board notes that the Veteran did not have Vietnam service and was discharged shortly after basic training.  His service records reflect that his discharge was a result of a heart condition for which the Veteran is presently service connected.  He also contended that he saw a friend killed in the military.

At his Board hearing, the Veteran asserted that he had PTSD and recounted his claimed stressors.  The Board notes that service connection for PTSD was denied in its August 2013 decision.  At the hearing, the Veteran claimed he was in combat in Vietnam from January 1964 to January 1965.  He also contended that he saw another recruit shot with an M60 during basic training and that he was under a lot of pressure and stress in service.  The Veteran's service personnel records clearly show that his only active service was a period of active duty for training from June 1964 to December 1964 with no foreign service.  A "Certification of Military Service" dated in April 2006 specifically states that there was no active service other than for training purposes.  A Report of Separation showed that the Veteran was medically discharged from the Texas National Guard by reason of a congenital heart defect while he was still a basic trainee with six months of active duty for training noted.  Service records show that the Veteran spent his entire military service in Texas and in Fort Polk, Louisiana.  Although the Veteran claimed that some of his records were missing, records obtained by the AMC, including verification from the National Personnel Records Center (NPRC), show that the Veteran did not have any service in Vietnam.  During part of the period he claimed to be in Vietnam, his service records showed that he was actually at Fort Polk.  The remainder of the time was either before the Veteran was in the National Guard or when he was in the National Guard but not on any type of active duty.  Thus, the Veteran's assertions that he served in Vietnam and that his service in Vietnam caused his mental health issues are not credible as they are inconsistent with the other probative evidence of record, including his personnel records. 

Comprehensive efforts were also made to try to corroborate the Veteran's account of seeing a recruit shot during training.  The Joint Service Records Research Center (JSSRC) and the Army Crime Records Center were contacted and had no records pertaining to the claimed incident.  There is also no reference to this incident in the Veteran's service records.  Although corroboration of a stressor is not necessary in non-PTSD claims, the Board finds that the Veteran's lack of credibility in general is further supported by this inability to find corroborative evidence on other matters such as this.  The Board concludes that this incident did not occur.

The Veteran was afforded a VA psychiatric examination in October 2013.  The examiner discussed the Veteran's history, noting intermittent treatment including medication since 1994.  The last mental health notes were from 2008.  Stressors at that time included finances and family issues.  The Veteran was homeless and staying with his son.  He thought that he was doing fine without medication.  He reported that he started drinking alcohol as a teenager but did not drink in service.  He had the most problems with alcohol around 1992-1993.  Currently, he did not abuse alcohol or drugs.  He reported that an adult made homosexual advances to him as a child prior to service and that he still thinks about a friend who was killed in a car accident in the late 1970s.  At the interview, he denied any military trauma.  

The examiner diagnosed very mild dysthymic disorder and opined that it was not related to service.  The examiner noted that the Veteran did not have any pre-military or military mental health diagnoses and records showed that it was not until after service that he was diagnosed with a psychiatric disorder.  There was nothing in the service treatment records to suggest that dysthymic disorder was related to service.  There was also no indication that the Veteran's dysthymic disorder was related to his heart problems.  The examiner noted that the Veteran was not currently receiving any mental health treatment and his treatment records showed long periods of time with no treatment.  Although he had a mental health diagnosis, it was not severe enough to interfere with occupational or social functioning.  

The Board concludes that the evidence does not show that the Veteran's psychiatric disorder, currently diagnosed as a mild dysthymic disorder, is related to his service or a service connected disability.  Although he earlier recounted traumas including Vietnam service and seeing another recruit killed during training, these accounts were not credible and the Veteran denied experiencing any military traumas at his October 2013 examination, further illustrating his lack of credibility by giving inconsistent accounts of his service.  The examiner found no indication of a relationship between the Veteran's service and his dysthymia.  To the extent that the Veteran contends that his mental problems are related to in service traumas, his accounts are not credible.  To the extent that he relates his mental disorder to unspecified pressure and stress in service, his opinion is outweighed by that of the VA examiner, who conducted a thorough interview and review of the record and found no indication of anything during service that caused or aggravated the Veteran's current mild mental disorder.  Significantly, the Veteran did not receive any mental health treatment for approximately 30 years after service, and there is no indication of any continuity of symptoms since service.

The Board has considered the benefit of the doubt.  However, the weight of the evidence is against the Veteran's claim.


ORDER

Direct service connection for a psychiatric disorder other than PTSD is denied.



REMAND

Remand is required to obtain an addendum opinion regarding the Veteran's claim of service connection for a psychiatric disorder as secondary to his service-connected heart disorder.  The examiner did not address whether the heart disorder aggravates the diagnosed psychiatric disorder.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (noting that a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation).

Remand is required to obtain an addendum opinion regarding the Veteran's claim of service connection for a left leg disorder. The Veteran contends that he hurt his leg during service when he fell and cut it on some concertina wire.  He also says he was cut with a bayonet.  A January 2013 VA joints examination diagnosed knee strain.  Although the box for arthritis was checked, in an October 2013 addendum the examiner reported that he had checked the box in error and the Veteran did not have arthritis.  He opined that the Veteran's left leg disorder was not related to service because there was only one mention of a leg problem in service and it did not indicate which leg.  He also indicated that even 40 years later there still was no x-ray evidence of an orthopedic problem with the Veteran's left leg.  However, the examiner did not explain why the previously diagnosed soft tissue strain was unrelated to the reported in service injury, or the one report of a trick leg-catches, in the service treatment record.  Another addendum should be obtained.

Additionally, review of the Veteran's VA treatment record suggests that he developed left sided weakness and left leg pain around late 2006.  This was thought by his health care providers to be a peripheral neuropathy.  Although the Veteran had a joints examination, he has never been examined to determine whether the peripheral neuropathy identified in his treatment records is related to service and the claimed in service injury to the left leg.  

While on remand, current VA treatment records should be obtained. Also the most recent treatment records in the claims file are from approximately 2007. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any treatment that he received for his left leg since 2007.  All identified treatment records, including VA treatment records, should be obtained.  If records are identified but cannot be obtained, VA should document its attempts to obtain the records and provide the Veteran proper notice.

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his psychiatric disorder from a VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected heart disorder aggravated the psychiatric disorder.  

3.  After any additional records are associated with the claims file, obtain an addendum from a qualified examiner regarding the left leg disorder.  The examiner should state whether it is at least as likely as not (at least 50 percent likely) that the soft tissue strain identified at the January 2013 examination was due to a disease or injury in service, including an incident when the Veteran reportedly fell and/or was cut with a bayonet or the documented leg incidents during service and the relevant service records.  A complete explanation must be provided in the report of examination.  It is insufficient to state that there is no mention in the service treatment records.  Rather, the Veteran's report of his injury and the service treatment records must be considered.  If the examiner is unable to provide the requested opinion without undue speculation, he or she should explain why this is the case.

4.  After any additional records are associated with the claims file, afford the Veteran a peripheral nerves examination of the left leg.  The examiner should indicate whether or not the Veteran has peripheral neuropathy or another neurological condition productive of his left leg symptoms.  If a condition is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) due to a disease or injury in service, including the incident when the Veteran reportedly fell and cut his knee or was stabbed with a bayonet and the incidents in the service treatment records.  The examiner should provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


